It is my honour to 
participate in this meeting of the General Assembly 
sixty-second session as Chairman of the Presidency of 
Bosnia and Herzegovina. 
 I would also like to congratulate you, Sir, on your 
assumption of the presidency, and to express my 
respect and gratitude to Sheikha Haya Rashed 
Al-Khalifa for successfully presiding over the sixty-
first session. 
 The United Nations and all other organizations 
depend on the collective strength of their members. 
That strength should be drawn from the consensus of 
the Member States. On that note, I would like to 
express my regret for the loss of momentum in 
Security Council reform. For the past several years, our 
countries’ representatives have met at the global level 
and have been prepared to realize the goals of the 
Millennium Declaration, in which the United Nations 
plays a distinguished role. 
 It is well-known that, in the recent past, my 
country paid a high price for the imperfect and 
inefficient United Nations system. The United Nations 
admitted its mistake and emphasized in its first report 
on Srebrenica that the United Nations experience in 
Bosnia and Herzegovina was one of the most difficult 
and painful in the Organization’s history. The report 
further noted that Srebrenica clarified the truth the 
United Nations and the world learned too late: Bosnia 
and Herzegovina was as much a moral obligation as it 
was a military conflict, and Srebrenica will haunt us 
forever. 
 On 27 February 2007, the International Court of 
Justice ruled on the application of the Convention on 
the Prevention and Punishment of the Crime of 
Genocide in the case of Bosnia and Herzegovina versus 
Serbia and Montenegro. The International Court of 
Justice ruled that genocide was committed against 
Bosnian Muslims in and around Srebrenica in eastern 
Bosnia and Herzegovina. Members will agree, of 
course, that this was not an isolated case. That is one 
more reason for our determination and commitment, 
shared by a majority of the Member States, to the 
necessary reform of the world Organization. 
 In that light, Bosnia and Herzegovina is of the 
opinion that only a strong United Nations can be an 
efficient instrument in regulating international 
relations, in accordance with the United Nations 
Charter and international law. Apart from the necessary 
reforms, it is also essential to revitalize the United 
Nations, including the General Assembly and its 
committees, the Economic and Social Council, the 
Secretariat and other bodies. 
 That would include defining a number of issues, 
such as Security Council membership categories, the 
number of members, selection procedures for new 
members, veto powers, regional representation, 
working methods, and so on. Those attest to the 
complexity of the ongoing reform. A productive step 
forward will inevitably lead to essential negotiations in 
that context, rather than to the usual ongoing 
consultations. I should like to emphasize Bosnia and 
Herzegovina’s interest in reform that would create a 
larger Security Council membership, and thus an 
additional seat for the Eastern European Group. 
 Multi-ethnic and multireligious Bosnia and 
Herzegovina, with its rich historical heritage and 
experience of the failures of the international 
community, primarily the United Nations — failures 
that had troubling consequences for my country, but 
also positive results in post-war peacebuilding 
alongside United Nations representatives, bodies and 
agencies — could contribute greatly to the United 
Nations becoming an effective instrument in the 
collective management of international relations.  
 My country believes that there can be no peace or 
stability without economic and social development. My 
country maintains its support for the Security Council 
as a critical body for international cooperation, peace 
and the development of the rights of all nations. 
Having met its historic challenges, Bosnia and 
Herzegovina is now able to share its experiences with a 
troubled world. Bosnia and Herzegovina is thus 
determined to intensify ongoing activities leading to its 
non-permanent membership of the Security Council 
from 2010 to 2012, and looks forward to the support of 
the majority of Member States for that membership. 
 I come from a post-conflict country that has 
moved towards becoming a modern democratic society 
and taken the path to European and trans-Atlantic 
integration. That is why my country is truly committed 
to the strengthening of international cooperation on the 
regional, European and global levels. 
 It is with great pride that I can state today that 
Bosnia and Herzegovina is an active participant in all 
regional south-eastern European initiatives and 
processes. In 2007, Bosnia and Herzegovina was 
recognized for its proactive regional stand. The South-
East European Cooperation Process (SEECP) summit 
in Zagreb adopted the decision to make Sarajevo the 
regional cooperation council centre. Creating the 
regional cooperation council is the final step in the 
transformation of the Stability Pact for South Eastern 
Europe, meaning that SEECP member States will 
assume regional responsibilities. With that decision, 
the capital of Bosnia and Herzegovina will become a 
future regional cooperation centre, and Bosnia and 
Herzegovina will also be home to the regional disaster 
preparedness and prevention initiative secretariat, 
taking strong regional ownership of the Stability Pact 
for South Eastern Europe initiative. The representative 
of Bosnia and Herzegovina will play a lead role in the 
regional arms control verification and implementation 
assistance centre in Zagreb. 
 Bosnia and Herzegovina is pursuing active 
regional cooperation in fighting organized crime. We 
cooperate actively with the Southeast Europe 
Cooperative Initiative Centre for Combating 
Transborder Crime in Bucharest. It was through more 
efficient regional cooperation, electronic identity 
databases and efficient border control that Bosnia and 
Herzegovina was able to reduce the number of illegal 
immigrants, as well as all forms of cross-border 
criminal activity. 
 We are developing cooperation with the 
International Atomic Energy Agency in Vienna on the 
detection and prevention of radioactive substance 
transportation and proliferation on Bosnia and 
Herzegovina territory. Bosnia and Herzegovina is 
building relationships with neighbouring countries on 
the basis of equality, complete independence, 
sovereignty and territorial integrity. Bosnia and 
Herzegovina and its neighbours are aware that 
complete development can be achieved only by joining 
a united Europe. That goal will be achieved by 
pursuing the development of all aspects of good 
relations with neighbouring countries, the 
democratization of the entire region, and acceptance of 
general European standards.  
 Bosnia and Herzegovina believes in 
non-interference in the internal affairs of sovereign 
countries, and thus that the solution for Kosovo is to be 
reached through dialogue among the interested parties. 
Bosnia and Herzegovina supports dialogue between 
Belgrade and Pristina and is eager to help find a 
solution acceptable to both sides within regional 
initiatives. Bosnia and Herzegovina supports the efforts 
of the Troika Contact Group for Kosovo and hopes that 
a satisfying solution for the future status of Kosovo 
will be found. A further lengthy delay in the resolution 
of the status of Kosovo will certainly have a long-term 
negative impact on the entire Balkan region. 
 Bosnia and Herzegovina has also achieved 
significant successes in the broader international 
context. In late 2006, Bosnia and Herzegovina became 
a member of the NATO Partnership for Peace. Further 
recognition came in May 2007, when Bosnia and 
Herzegovina became a member of a rather significant 
new United Nations body — the Human Rights 
Council. 
 On 31 May 2007, Bosnia and Herzegovina 
became a presiding member of the Hague Code of 
Conduct, which has been signed by 126 United Nations 
Member States. My country and the other signatories 
of the Code, who believe in the principle of collective 
safety, are prepared to fight against the proliferation of 
ballistic missile technology. We are aware of the great 
danger posed by ballistic missiles in the hands of 
non-government entities, which could abuse them for 
destructive purposes anywhere in the world. Therefore, 
I urge all countries that have not yet signed the Hague 
Code of Conduct — particularly those with ballistic 
capacity — to accept the Code. I also wish to urge all 
Member States to support the relevant draft resolution 
proposed by my country and Portugal. 
 Bosnia and Herzegovina has participated and will 
continue to participate, to the extent possible, in the 
international efforts of the anti-terrorism coalition. We 
have also undertaken to join the anti-terrorism efforts 
of the European Union. The Council of Ministers of 
Bosnia and Herzegovina has approved an anti-
terrorism strategic plan for the period 2006-2009. The 
ongoing reform of our criminal code will result in 
additional anti-terrorism measures that will conform to 
the relevant international conventions. 
 Bosnia and Herzegovina supports other Member 
States in continuing joint efforts to strengthen respect 
for all human rights, including civil, economic, 
cultural, political, social, developmental and other 
rights. Bosnia and Herzegovina has agreed to serve as a 
sponsor of the Italian initiative aimed at a United 
Nations moratorium on the death penalty, to be 
considered by the General Assembly. Bosnia and 
Herzegovina has made significant progress in 
submitting the relevant reports to the Office of the 
United Nations High Commissioner for Human Rights 
in Geneva. 
 I also wish to note that Bosnia and Herzegovina, 
together with Jordan, has promoted the United Nations 
Better World Campaign for the past few years. The 
Campaign seeks to improve the timeliness and 
effectiveness of humanitarian disaster response. 
 Bosnian authorities continue to be committed to 
cooperating fully with the International Criminal 
Tribunal for the Former Yugoslavia (ICTY). All 
suspected war criminals from the territories of the 
former Yugoslavia must be brought to justice. To date, 
we have engaged in positive cooperation with the 
Tribunal on issues such as the processing of criminal 
charges, extradition, contacting the relevant authorities, 
access to documentation and providing appropriate 
working conditions for Court representatives and 
others in Bosnia and Herzegovina. 
 We are creating a legal framework and have 
established the War Crimes Chamber within the Court 
of Bosnia and Herzegovina to begin processing war 
crimes cases. That is one of the conditions for 
establishing an atmosphere of mutual trust and 
reconciliation in post-conflict Bosnia and Herzegovina. 
However, the ICTY should not conclude its work until 
the most notorious war criminals — in particular 
Bosnian Serb war leaders Radovan Karadzic, Ratko 
Mladic and others — are brought to justice. 
 Bosnia and Herzegovina supports all peace 
initiatives and conflict prevention activities. We 
support and are following very closely the Middle East 
Road Map, which will lead to permanent and 
sustainable peace in Middle East. As part of United 
Nations peacekeeping operations, Bosnia and 
Herzegovina has military observers in the Congo and 
Ethiopia and has contributed to the civilian police 
forces in the Sudan, Cyprus, Liberia and Haiti. Bosnia 
and Herzegovina has also sent a small demining unit to 
Iraq in order to help its people establish a democratic 
and self-sustainable country. 
 We are certain that, by strengthening 
multilateralism, the United Nations can develop 
effective measures to prevent armed conflict. At the 
same time, however, it is essential to uphold the 
principle of the political independence, sovereignty and 
territorial integrity of all countries, in accordance with 
the guiding principles of international law and with full 
respect for human rights. 
 Bosnia and Herzegovina supports the Middle East 
Road Map and the initiatives of the Quartet, which 
establish a basis for the beginning of a true Israeli-
Palestinian dialogue that is brokered by the United 
States and in accordance with European Union 
guidelines. Bosnia and Herzegovina calls for a general, 
unconditional and mutual cessation of all hostilities, 
the release of all hostages and the launching of 
negotiations on a definitive two-State solution to the 
Israeli-Palestinian problem. 
 Bosnia and Herzegovina urges all ethnic and 
religious communities in Iraq to put an end to sectarian 
violence and to take an active role in political life. We 
join the rest of the international community in calling 
for a broad national political dialogue, emphasizing 
full compliance with the Geneva Conventions of 1949. 
 Mindful of the potentially catastrophic 
consequences of a deepening of the crisis related to the 
Iranian nuclear development programme, Bosnia and 
Herzegovina calls on Iran to be prepared to cooperate 
fully with the International Atomic Energy Agency and 
to engage in a dialogue with key partners.  
 The United Nations role in conflict resolution is 
crucial. However, during various international crises, 
particularly that in the former Yugoslavia, the 
Organization has failed to play the role entrusted to it 
by the Charter. The Iraqi crisis highlights the 
weaknesses of the United Nations in preventing 
conflict throughout the world. If the United Nations 
fails to shoulder its Charter responsibilities, that could 
lead to a number of unilateral interventions, which 
would have a very negative impact on international 
stability. 
 The foreign policy of Bosnia and Herzegovina is 
focused on long-term peacekeeping and development 
with a view to ensuring the safety and stability of 
overall development. All our international activities are 
based on and conform to the Charter of the United 
Nations, the Helsinki Final Act of the Organization for 
Security and Cooperation in Europe and universally 
accepted principles of international law. 
 Aware of the enormous threat to peace posed by 
nuclear, chemical and biological weapons, particularly 
in the hands of terrorists, Bosnia and Herzegovina has 
taken significant steps towards total control in 
preventing the proliferation of weapons of mass 
destruction. We have ratified or acceded to most of the 
major documents in this area. Bosnia and Herzegovina 
is also eager to cooperate fully with other countries at 
the bilateral level through relevant multilateral 
organizations and initiatives in order to effectively 
fight the proliferation and use of weapons of mass 
destruction. 
 Bosnia and Herzegovina has adopted a law 
providing for the implementation of the Chemical 
Weapons Convention. As one of the countries most 
affected by the mine stockpiles left over from the 
previous conflict, Bosnia and Herzegovina is paying 
close attention to the implementation of the Ottawa 
Convention.  
 Bosnia and Herzegovina is an active participant 
in the response and prevention programmes of the Joint 
United Nations Programme on HIV/AIDS. Our 
contributions to the fight against that disease are 
described in the Bosnia and Herzegovina Strategy to 
Prevent and Combat HIV/AIDS, 2004-2009. 
 Bosnia and Herzegovina pays its dues on time 
and on a regular basis to the United Nations and all 
other organizations of which it is a member. We urge 
other countries, especially major contributors, to do 
likewise. I am referring in particular to the dues to the 
ICTY and peacekeeping operations that have not been 
paid in a timely manner. 
 Two days ago in this Hall, we had a highly 
constructive exchange of views on one of the most 
serous and potentially dangerous phenomena of our 
time: global warming. Once again, I should like to 
emphasize the crucial importance of effective and 
timely United Nations action on this issue. In 2000, my 
country ratified the United Nations Framework 
Convention on Climate Change, which entered into 
force in Bosnia and Herzegovina on 15 June 2007. I 
urge all Member States that have not yet done so to 
ratify the Convention without delay. 
